ATTORNEY GRIEVANCE COMMISSION                                                          *     IN THE
OF MARYLAND                                                                            *     COURT OF APPEALS
                                                                                       *     OF MARYLAND
                        Petitioner,                                                    *
                                                                                       *     Misc. Docket AG
                                             v.                                        *     No. 99
                                                                                       *     September Term, 2018
NICHOLAS PETER PANTELEAKIS                                                             *
                                                                                       *
                        Respondent.                                                    *
                                                                                       *

                                                                                   ORDER

                        This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and the Respondent, Nicholas P. Panteleakis, to disbar the

Respondent from the practice of law for violation of Rule 3.3 (candor toward the tribunal)

and Rule 8.4(a),(b),(c), and (d) (misconduct) of the Rules of Professional Conduct. The

Court having considered the Petition, it is this 12th day of August, 2019;

                        ORDERED, that, effective September 3, 2019, Nicholas P. Panteleakis,

Respondent, be disbarred from the practice of law in the State of Maryland; and it is further,

                        ORDERED, that, on September 3, 2019, the Clerk of this Court shall strike the name

of Nicholas P. Panteleakis from the register of attorneys in this Court and certify that fact

to the trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       /s/ Robert N. McDonald
                        2019-08-12 13:30-04:00
                                                                                       Senior Judge

Suzanne C. Johnson, Clerk